Law Offices Stradley, Ronon, Stevens & Young, LLP 1250 Connecticut Ave., NW Washington, D.C. 20036 (202) 822-9611 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8429 April 29, 2010 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Nationwide Variable Insurance Trust (the “Registrant”) SEC File Nos. 002-73024 and 811-03213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the prospectuses for each of the following funds: NVIT BOND INDEX FUND NVIT CARDINAL AGGRESSIVE FUND NVIT CARDINAL BALANCED FUND NVIT CARDINAL CAPITAL APPRECIATION FUND NVIT CARDINAL CONSERVATIVE FUND NVIT CARDINAL MODERATE FUND NVIT CARDINAL MODERATELY AGGRESSIVE FUND NVIT CARDINAL MODERATELY CONSERVATIVE FUND NVIT INTERNATIONAL INDEX FUND NVIT INVESTOR DESTINATIONS AGGRESSIVE FUND NVIT INVESTOR DESTINATIONS BALANCED FUND NVIT INVESTOR DESTINATIONS CAPITAL APPRECIATION FUND NVIT INVESTOR DESTINATIONS CONSERVATIVE FUND NVIT INVESTOR DESTINATIONS MODERATE FUND NVIT INVESTOR DESTINATIONS MODERATELY AGGRESSIVE FUND NVIT INVESTOR DESTINATIONS MODERATELY CONSERVATIVE FUND NVIT MID CAP INDEX FUND NVIT S&P NVIT SMALL CAP INDEX FUND that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 138/139 to the Registration Statement of the Registrant that has been filed electronically on April 23, 2010. Post-Effective Amendment Nos. 138/139 will become effective with the Securities and Exchange Commission on April 30, 2010. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8429. Very truly yours, /s/ Peter M. Hong Peter M. Hong
